11DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to RCE filed on 09/07/2020. 
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in patent Application No. 15/320108 filed on 12/19/2016.
Priority #			 Filling Data			 Country
10-2014-0075866		   06/20/2014			   KR
10-2015-0031040	               03/05/2015                              KR

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 09/07/2020 has been entered.

Status of Claims


Allowable Subject Matter
6. 	Claims 1 -3, 12-13, 15, 17, and 21-22 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1)	For claim 1, the prior art does not disclose or suggest the unique way to derive vector predictor, especially the way to add a zero vector into candidate list when the number of candidate is less than a predetermined value; the limitations of  “generating a candidate list including a plurality of vector predictor candidates based on block vectors of blocks decoded by IBC prediction before the current block; determining whether a number of vector predictor candidates included in the candidate list is less than a predetermined number; adding a zero vector candidate into the candidate list in case the number of vector predictor candidates included in the candidate list is less than the predetermined number; and deriving the vector predictor based on a predictor index indicating one of the vector predictor candidates included in the candidate list, wherein the predictor index is obtained by determining whether or not the predetermined number is greater than 1; decoding, in case the predetermined number is greater than 1, information on the predictor index included in a bitstream: and assigning, in case the predetermined number is 1, a predetermined value as the predictor index without decoding the information on the predictor index, and wherein a block vector is not included in the candidate list in case the candidate list includes a vector predictor candidate as same as the block vector ” is allowable. 
ROSEWARNE et al. (US 20150334405 ) and in view of Yin et al.  (US 20080253456) teaches all other features but the above differentiating one. It is not obvious to further modify the 
Claims 2-3, 12-13, 21 are allowed because they depend on claim 1.

2)	Claims 15 is allowed with the similar reason as claim 1.
Claims 17, 22 are allowed because they depend on claim 6.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423